[Cite as State v. Spring, 2017-Ohio-5707.]



                           STATE OF OHIO, JEFFERSON COUNTY
                                   IN THE COURT OF APPEALS
                                        SEVENTH DISTRICT

STATE OF OHIO                                    )
                                                 )
        PLAINTIFF-APPELLEE                       )
                                                 )            CASE NO. 15 JE 0019
VS.                                              )
                                                 )                 OPINION
JEFFREY SPRING, SR.                              )                  AND
                                                 )             JUDGMENT ENTRY
        DEFENDANT-APPELLANT                      )

CHARACTER OF PROCEEDINGS:                        Application to Reopen Appeal

JUDGMENT:                                        Application denied.

APPEARANCES:
For Plaintiff-Appellee                           Attorney Jane Hanlin
                                                 Jefferson County Prosecutor
                                                 16001 State Route 7
                                                 Steubenville, Ohio 43952

For Defendant-Appellant                          Jeffrey M. Spring, Sr., Pro se
                                                 #672-693
                                                 Trumbull Correctional Institute
                                                 P.O. Box 901
                                                 Leavittsburg, Ohio 44430-0901

JUDGES:

Hon. Mary DeGenaro
Hon. Cheryl L. Waite
Hon. Carol Ann Robb


                                                 Dated: June 29, 2017
[Cite as State v. Spring, 2017-Ohio-5707.]
PER CURIAM.

        Appellant Jeffrey M. Spring, Sr., has filed an App.R. 26(B) application to
reopen his appeal based on a claim of ineffective assistance of appellate counsel. He
is attempting to reopen the appellate judgment rendered by this Court in State v.
Spring, 2017-Ohio-768, --- N.E.3d ---- (7th Dist.), where we affirmed his convictions
for tampering with evidence and murder with an attached firearm specification, along
with his sentence of 18-year to life in prison. For the following reasons, we decline to
reopen Spring's appeal.
        App.R. 26(B)(1) states:

                 A defendant in a criminal case may apply for reopening of the
        appeal from the judgment of conviction and sentence, based on a claim
        of ineffective assistance of appellate counsel. An application for
        reopening shall be filed in the court of appeals where the appeal was
        decided within ninety days from journalization of the appellate judgment
        unless the applicant shows good cause for filing at a later time.

        As mandated by App.R. 26, an application for reopening must be filed within
90 days of journalization of the appellate judgment which the applicant seeks to
reopen. The applicant must establish "good cause" if the application for reopening is
filed more than ninety days after journalization of the appellate judgment. State v.
Cooey, 73 Ohio St.3d 411, 411, 653 N.E.2d 252 (1998). "Consistent enforcement of
the rule's deadline by the appellate courts in Ohio protects on the one hand the
state's legitimate interest in the finality of its judgments and ensures on the other
hand that any claims of ineffective assistance of appellate counsel are promptly
examined and resolved." State v. Gumm, 103 Ohio St.3d 162, 2004–Ohio–4755, 814
N.E.2d 861, ¶ 7.
        This court journalized its judgment entry and opinion in Spring's direct appeal
on March 6, 2017. Spring filed his application on June 6, 2017, making the
                                                                                        -2-


application one day late.1      As his application was not filed within the 90-day period
set forth in App.R. 26(B)(1) Spring must make a showing of good cause for the
untimely filing, which he failed to do. Accordingly, Spring's application must be
denied. See also State v. Barnette, 7th Dist. No. 11 MA 196, 2015-Ohio-1280, ¶ 4-5.
(application for reopening must be denied where it is filed two days late without an
assertion of good cause.)
       Spring further failed to provide the portions of the record upon which he relies
and cites in his application. "App.R. 26(B)(2)(e) places the responsibility squarely
upon the applicant to provide the court of appeals with such portions of the record as
are available to him." Where an applicant fails to do so, "his application [is] properly
denied." State v. McNeill, 83 Ohio St.3d 457, 459, 700 N.E.2d 613 (1998). Spring has
not satisfied these requirements; thus, we need not reach the merits of his
arguments.
       As Spring did not establish good cause for the delay in filing the application for
reopening, nor attach relevant portions of the record as required by App.R. 26, his
application for reopening is denied.


DeGenaro, J., concurs.
Waite, J., concurs.
Robb, P.J., concurs.




190 days after March 6, 2017 was June 4, 2017, which was a Sunday. Thus, Spring's application was
due no later than Monday, June 5, 2017.